Citation Nr: 1625544	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for assignment of TDIU are met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for nephropathy, rated as 60 percent, posttraumatic stress disorder (PTSD) rated as 30 percent, diabetes mellitus, rated as 20 percent, and peripheral neuropathy of the lower extremities, each rated as 20 percent, with a combined rating of 90 percent.  Thus, the Veteran meets the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  

In this case, the Board finds that the benefit of the doubt favors the Veteran and a TDIU is warranted.

The Veteran contends that his service-connected diabetic neuropathy of the lower extremities and PTSD prevent employment in that these disabilities disrupt his sleep such that he is drowsy during the day and cannot operate machinery as he had in his pre-retirement employment.  

The record reflects that the Veteran last worked in December 2010 as a machine adjuster.  The record reflects that the Veteran retired two months after he was hospitalized for renal insufficiency related to his service-connected nephropathy.  The Veteran has stated that he retired when his health had declined such that he could no longer meet the physical requirements of his position.  The competent medical evidence supports the Veteran's claim that his service-connected diabetic residuals impact employment to the extent that the Veteran would not be able to maintain a position commiserate with his skill set and experience.  On February 2012 VA examination, following through physical examination, the examiner concluded that the Veteran's diabetic neuropathy impacted the Veteran's employment in that he would have foot pain when he stood for prolonged periods.  The Board notes that the examiner also concluded that the Veteran's nephropathy did not impact the Veteran's ability to work and that on July 2012 VA examination, a VA examiner concluded that the Veteran's diabetes and related residuals did not impact the Veteran's ability to work.  However, when taking into consideration the impact of the Veteran's renal insufficiency, pain due to neuropathy, and PTSD symptoms, holistically, the criteria for a TDIU is warranted.

With regard to the Veteran's PTSD, on February 2012 VA examination, following thorough mental status examination, the examiner concluded that the Veteran's PTSD symptoms impacted his ability to establish and maintain effective performance in a work environment, physical or sedentary.  The Veteran's ability to work effectively with others was impacted by his depressed mood, flattened affect, reduced psychomotor activity, impaired eye contact, and social withdrawal.  His impaired concentration and memory also impacted his ability to complete work tasks in a timely manner.  

Therefore, when taking into account the positive February 2012 PTSD opinion and neuropathy opinion, and the Veteran's credible contentions that the pain from his neuropathy and symptoms related to his PTSD affect his ability to sleep and be rested enough to operate machinery at work, and when taking into consideration the Veteran's training and skill set, the Board finds that the Veteran's service-connected disabilities preclude his ability to obtain or maintain substantial employment.


ORDER

A TDIU is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


